Citation Nr: 0603614	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-28 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for emphysema. 


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1956 to 
February 1958.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2004, a 
statement of the case was issued in June 2004, and a 
substantive appeal was received in July 2004.  A Board 
hearing at the RO was scheduled for September 2005.  However, 
in July 2005, the veteran withdrew his request for a hearing. 


FINDINGS OF FACT

Emphysema was not manifested during the veteran's active duty 
service or for many years thereafter and is not related to 
his active duty service


CONCLUSION OF LAW

Emphysema was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision, statement of the case, and supplemental 
statement of case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in a November 2002 VCAA 
letter, the veteran was advised of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the November 2002 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 3, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  An additional VCAA notice was sent to the 
veteran in September 2004.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in November 2002, which was prior to 
the July 2003 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private treatment records and a VA 
examination.  Specifically, in a September 2004 statement, 
the veteran identified Julia Boyd, M.D. and Judith Ingalls, 
M.D. as his treating physicians for his emphysema.  Both of 
their treatment records are included in the claims file.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded a VA examination in February 2003.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal. 

Analysis

The veteran is claiming service connection for his emphysema.  
Primarily, he claims that his emphysema is due to exposure to 
asbestos in his barracks while in service.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service. 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

The veteran's service medical records have been reviewed and 
there is no objective finding of any emphysema while in 
service.  Further, the records do not indicate that the 
veteran was exposed to asbestos while in service.  September 
and December 1957 service medical records showed that the 
veteran had asthma attacks.  A January 1958 medical board 
proceeding report indicated that the veteran had bronchial 
asthma and was not a good candidate for further military 
service.  The veteran's DD 214 showed that the veteran was 
discharged the following month for a physical disability. 

As previously mentioned, the veteran stated that he received 
treatment for his emphysema from Dr. Boyd and Dr. Ingalls.  
These records were obtained and reviewed.  The records do not 
indicate any treatment for emphysema, but do show continuing 
treatment of the veteran's asthma.  Both also noted that the 
veteran previously smoked cigarettes.  However, a January 
2003 examination report from Lorie Loreman, D.O., F.C.C.P. to 
Dr. Ingalls indicated that her impression was that the 
veteran suffered from chronic obstructive pulmonary disease 
with evidence of bronchoreversibility.  She noted that the 
veteran had said that he was exposed to asbestos in the 
barracks while in service.  She also noted that he had smoked 
a pack a day for 37 years.  None of these records contain any 
objective finding that the veteran incurred emphysema while 
in service, or that he was exposed to asbestos and that his 
emphysema is related to asbestos exposure.  

The veteran was afforded a VA examination in February 2003.  
The claims file was reviewed.  The impression was bronchial 
asthma.  The examiner also noted that it was not known 
whether there was an element of chronic obstructive pulmonary 
disease, but that it could not be completely ruled out 
because the veteran smoked a pack a day for more than 30 
years.  The examiner indicated that the veteran's asthma 
could have been aggravated while in service as well as by his 
continuing smoking after service.  A follow up pulmonary 
function analyses showed a mild obstruction and good response 
to bronchochilator.  The examiner made no finding that the 
veteran's emphysema was incurred in service or related to 
asbestos exposure.  Again, the examiner does state that the 
veteran could have chronic obstructive pulmonary disease, but 
he appears to relate this to the veteran having smoked for 
over 30 years. 
The Board notes that based on the medical evidence of record, 
it appears that the veteran's current primary disease of the 
trachea and bronchi is his asthma, for which he is already 
service connected and has been assigned a 30 percent 
disability rating. 

The veteran has submitted several statements indicating that 
he believes his emphysema is related to asbestos exposure 
from his barracks while in service. Although the veteran is 
competent to report the facts regarding his disability, as a 
lay person he is not qualified to offer a medical diagnosis 
or medical etiology.  See Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  

Therefore, based on the competent medical evidence of record, 
entitlement to service connection for emphysema is not 
warranted.  There is no objective finding that emphysema was 
incurred while in service and there is no evidence that the 
veteran was exposed to asbestos.  Moreover, there is no 
competent medical evidence linking any emphysema to service, 
including asbestos exposure.  The first medical evidence of 
record concerning chronic obstructive pulmonary disease was 
in January 2003, 45 years after the veteran's release from 
service, so there is no supporting evidence of a continuity 
of pertinent symptomatology.  Thus, the Board finds that the 
preponderance of evidence is against the veteran's claim.  As 
the preponderance of the evidence weighs against the claim, 
the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


